UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CEQUAN KIMBLE,
Plaintiff,
Vv.

TOWN OF NEWBURGH; OFFICER
RONALD DANZA, individually and as an ORDER OF DISMISSAL
employee of the Town of Newburgh; OFFICER:
CONNER STENGLEIN, individually and as an: 20 CV 10345 (VB)
employee of the Town of Newburgh; and
OFFICER CHRISTOPHER SHAW,
individually and as an employee of the Town of
Newburgh,
Defendants.

 

The Court has been advised that the parties have reached a settlement in principle in this
case, Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than June 28, 2021. To be clear, any
application to restore the action must be filed by June 28, 2021, and any application to restore the
action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: May 28, 2021

White Plains, NY
SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 

 

 
